BOND, J.
This is an interpleading contest between the lawful wife and heirs of a deceased member of a fraternal beneficial order and one Anna E. Riebling, designated in the benefit certificate, which is the subject of dispute, issued upon the member’s life, as his “dependent housekeeper.” Under the laws of the order providing for the payment of the fund represented by a benefit certificate in case of a failure to designate a beneficiary therein to the heirs at law of the deceased, the trial court awarded the fund which had been paid into court to the lawful widow and heirs of the deceased member. Mrs. Riebling appealed.
The evidence adduced on the trial conclusively showed that appellant was aware of the illicit relations which she sustained to the deceased member, as appears from the following question and answer:
“Q. What, if anything, was said about being married to one another ?
“A. After living together and having children, I kept urging him to get married, and he said that he had children and he would taire care of her and them and me and mine.”
By the word “her” used in the foregoing answer the witness (appellant) evidently referred to the lawful wife of Erank Hanses, the deceased member, to whom he had been married by a formal ceremony for a number of years, and whom, after she had borne several children, he caused to be incarcerated in a lunatic asylum, and at the same time placed her children in an orphan asylum. When the latter attained *548sufficient growth, to work he either secured places for them, or took them to the house occupied by himself and appellant. It further appears that when it became known to these children that their mother was alive and confined in an asylum, those who were at their father’s house left it and subsequently secured -the release of their mother, and took her to live with them. It further appears that during all this time Mrs. Riebling, the appellant, continued to cohabit with Prank Hanses and maintained her connection with him until his death. It is perfectly plain from this and other evidence, that she was aware of the impropriety of her relations to Frank Hanses when the certificate in suit was issued on the eighth day of November, 1894, or about eighteen years after she began to live with him. Indeed, the learned counsel for appellant does not seem to controvert this fact, but urges that as his client began her relations in innocency she ought to be considered as a “dependent” in the statutory sense of that term as designating a proper beneficiary in an order like the present. This position does not afford a true test of appellant’s eligibility as a beneficiary. In order to entitle her to be a beneficiary, she must have been a dependent in the statutory sense, at least at the time she was designated as such in the certificate, since she was not then, nor since embraced in any other class provided for by statute or the laws of the order. Upon the evidence in this record she was not such a “dependent.” For the conclusion is inevitable from the testimony that when the certificate was made payable to her as such and thereafter until the death of the member she knowingly maintained an illegal cohabitation with him. This, under the rule announced by the Kansas» City Court of Appeals, disentitled her to take as a dependent in the statutory sense upon the deceased member. Keener v. Grand Lodge, 38 Mo. App. 543. Hence there was no error in the decree awarding a fund in accordance with the rules of the order providing for its disposition upon a failure on the part of the member to make a *549proper designation of a beneficiary, and it is affirmed.
All concur.